ON PETITION FOR REHEARING GRANTED
BOYD, Justice.
This cause is before us on petition for rehearing to reconsider our decision entered February 6, 1974, in which we quashed in part the decision of the District Court of Appeal, Third District, reported as Walker v. State, 284 So.2d 448. Rehearing is granted; oral argument is dispensed with.
After a careful re-examination of the record in this cause, with particular attention to the Addition to Transcript of Record-On-Appeal, containing the court reporter’s transcript of testimony and proceedings of November 13, 1972,, we note that the trial court already has held an evi-dentiary hearing on the matter of petitioner’s sanity for sentencing purposes, determining that petitioner was competent to be sentenced. Therefore, we conclude that the decision of the District Court is correct.
Accordingly, the writ of certiorari heretofore issued should be, and the same is, hereby discharged.
It is so ordered.
ADKINS, C. J., and ROBERTS, Mc-CAIN and DEKLE, JJ., concur.
ERVIN, J., dissents.